IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 97-60592

                          Summary Calendar


CHAROL L. STAFFORD,
                                            Plaintiff-Appellant,

                               versus

COMMISSIONER OF INTERNAL REVENUE,
                                            Defendant-Appellee;


JAMES E. STAFFORD,
                                            Plaintiff-Appellant,

                               versus

COMMISSIONER OF INTERNAL REVENUE,
                                            Defendant-Appellee.



               Appeal from the United States Tax Court
                              (7275-96)


                            April 7, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     James E. Stafford and Charol L. Stafford appeal from the entry

of summary judgment against them on their action in Tax Court

seeking a redetermination of tax deficiencies assessed against them


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
by the I.R.S.      The Staffords make no effort to dispute the amount

of the deficiencies calculated by the I.R.S.                    Rather, they argue

that the I.R.S. is generally without the authority to issue notices

of deficiency, that the BATF and not the Commissioner possesses

authority over collection and assessment, and that Title 26 of the

U.S. Code was not enforceable against them because it had not been

enacted    into    positive      law   and       because   it   lacks   implementing

regulations

     We find the Staffords’ arguments to be frivolous.                        Section

6212(a) of the Internal Revenue Code specifically empowers the

Commissioner to send notices of deficiency to taxpayers. Moreover,

the Commissioner clearly had authority under Title 26 of the

Internal     Revenue      Code    to    pursue       collection.        The    BATF’s

jurisdiction is irrelevant to this case.                   Additionally, we do not

hesitate to conclude that the Internal Revenue Code constitutes

enforceable law, even if it has not been enacted into “positive

law,” see Ryan v. Bilby, 764 F.2d 1325, 1328 (9th Cir. 1985).

Finally, the Staffords misstate the law when they contend that the

provisions    of    the    Internal      Revenue        Code    generally     require

implementing regulations before they become enforceable.                          See

Occidental Petroleum Corp. v. Commissioner, 82 T.C. 819, 829

(1984).      Regardless, a quick perusal of the Code of Federal

Regulations makes it more than clear that numerous enforcement

regulations have been so promulgated.



                                             2
     The government has petitioned us to impose sanctions on the

Staffords for their frivolous appeal. We agree with the government

that the Staffords’ pro se appeal is baseless, but we are reluctant

to conclude that the Staffords have litigated this appeal in the

bad-faith manner that we have previously found justifies sanctions.

See, e.g., Parker v. Commissioner, 117 F.3d 785 (5th Cir. 1997).

This opinion, however, should serve as a warning to the Staffords.

We note that the Staffords have long had problems with the I.R.S.

If they continue to pursue meritless, frivolous claims in this

court, we will not hesitate in later cases to sanction them for

their conduct.   The Staffords benefit today from our tolerance for

pro se litigants; they are advised not to press the limits of our

patience in the future.

     AFFIRMED.




                                 3